Citation Nr: 1615245	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  12-06 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel

INTRODUCTION

The Veteran served on active duty from September 1954 to September 1958.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2015, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record.  

In August 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  The case was subsequently returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss disability is manifested by no more than Level XI hearing impairment in the right ear and Level IV hearing impairment in the left ear.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, supra. 

In this case, the RO provided the Veteran with a notification letter in May 2011, prior to the initial adjudication of the claim in August 2011.  Therefore, the requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the letter notified him of the evidence needed to substantiate his claim for an increased evaluation and of the division of responsibilities in obtaining the evidence.  The letter also explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records, including VA treatment notes, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

In this case, the Veteran was afforded a VA audiological examination in July 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, in August 2015, the Board remanded the case to afford the Veteran an additional VA examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  However, he did not report for the scheduled VA examination in September 2015.  As such, VA did attempt to ensure that the claim was evaluated using an adequate examination.  Moreover, the Veteran has not alleged that he did not receive notice of the September 2015 examination notice, despite the AOJ's finding in a supplemental statement of the case that he failed to report

The Veteran was informed in a September 2015 letter that, when a claimant, without good cause, fails to report for an examination or reexamination, the claim shall be rated on the evidence of record, or even denied.  Veterans are expected to cooperate in the efforts to adjudicate a claim, and the failure to do so subjects them to the risk of an adverse adjudication based on an incomplete and underdeveloped record. See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As noted above, the Veteran and his representative have not refuted the finding that he failed to report for the VA examination, nor have they requested that it be rescheduled.  Therefore, the Board finds that, at this point, further efforts to schedule him for another VA examination would be futile.  

Further, as previously noted, the appellant was afforded an opportunity to present testimony at a hearing before the Board in July 2015.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issue to be discussed at the opening of the hearing and sought to identify pertinent evidence not currently associated with the claims folder, to include any relevant private treatment records.  The hearing focused on the elements necessary to substantiate the claim, and the appellant, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  In fact, the Veteran's representative specifically stated that the Veteran is fully aware of what he needs for an increased evaluation.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). 

The Board also finds that the AOJ has complied with the Board's August 2015 remand directives.  Specifically, the Board remanded the case to obtain any outstanding private or VA treatment records and to afford the Veteran a more recent VA examination.  The AOJ contacted the Veteran regarding any outstanding treatment records in September 2015.  The AOJ also scheduled a VA examination in September 2015; however, as discussed above, the Veteran failed to report to that that examination.  Therefore, the AOJ's attempt to schedule the Veteran for that examination constitutes substantial compliance the remand directives. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance is required).  As such, the AOJ has complied with all remand directives, and the Board may proceed with adjudication. Stegall, 11 Vet. App. at 268. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, as in this case, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous..." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's bilateral hearing loss is currently assigned a 30 percent evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent. See 38 C. F. R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased rating for bilateral hearing loss.

VA treatment notes dated in February 2011 show that the Veteran presented to the audiology clinic for hearing aid adjustments.  On February 17, 2011, the Veteran stated that he had increased difficulty understanding conversations and that he had withdrawn from his social networks due to his difficulty hearing.  The audiologist increased the high frequency gain in both hearing aids.  The Veteran indicated that he did not like the "tininess" with the programming changes, but stated that he would try the adjusted hearing aids to see if he was able to understand better.  The audiologist noted that the day's results indicated stable hearing levels in both ears compared to his last hearing evaluation in May 2009.  The audiologist also indicated that the Veteran would continue to display difficulty communicating in adverse listening situations, such as noise, speakers at a distance, and reverberation.  On February 18, 2011, the Veteran reported that he was unable to hear at all with his hearing aids following the programming changes the day before.  His hearing aids were readjusted, and he expressed "great satisfaction" with the programming changes.

In his May 2011 claim for an increased rating, the Veteran stated that he went to the VA clinic several times to get his hearing aids adjusted because his hearing had worsened.  He indicated that his hearing aids did not help a lot and that he was only able to hear in quiet environments.  He also related that he needed to look at the person talking to him in order to understand them.

During the July 2011 VA audiology examination, an audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
45
50
50
60
70
57.5
LEFT
35
40
50
55
60
51.25

The Maryland CNC controlled speech discrimination test revealed speech recognition of 84 percent in the left ear.  The examiner was unable to test the right ear.  She noted that the Veteran reported that words had always been muffled in his right ear and that he made no attempts to repeat the words.  She diagnosed the Veteran with moderate to severe sloping sensorineural hearing loss in the right ear and mild to severe sloping sensorineural hearing loss in the left ear.  She also noted that speech recognition ability was good in the left ear and poor in the right ear.  She indicated that there had been no changes in the Veteran's hearing since he was examined during a 2008 VA examination.

A July 2011 VA audiology note indicated that the Veteran presented for hearing aid adjustments.  The Veteran reported that his voice was too deep and loud and that he was unable to understand his wife and son.  The audiologist included the following note:

Even though [the Veteran's] word understanding in the right ear is significantly poorer than his left, he was once again encouraged to try wearing both hearing aids in hope that it will increase word understanding.  [The] Veteran was told he can however only wear his left hearing aid if he perceives a drop in word understanding when using both hearing aids.  In the past, [the V]eteran experienced increased loudness along with muffled speech when wearing both hearing aids compared to just his left hearing aid...

A September 2011 VA audiology note showed that the Veteran requested hearing aid programming.  He stated that he was told by another VA audiologist to have his right hearing aid programmed the same as his left hearing aid because he did not use right ear amplification.  The audiologist noted that the high frequency aid and gain were increased in the left hearing aid, and the Veteran reported that he could barely hear after the changes were made to the hearing aid.  After decreasing the high frequency gain, he said that he was unable to hear with the hearing aid.  The audiologist noted that the Veteran was not satisfied with the changes made to the hearing aid.

During another September 2011 VA audiology treatment, the Veteran stated that he only wore his left ear hearing aid and that he used his right ear hearing aid as a back-up for his left ear.  The audiologist reprogrammed the Veteran's hearing aids and noted that the Veteran was satisfied with the programming changes made by the end of the appointment.

A February 2012 VA audiology note documented the Veteran's dissatisfaction with the adjustment of his hearing aids.  The audiologist noted that the Veteran's hearing aid function included the ability to adjust volume via a volume control on board aid.  The Veteran indicated that he wanted to keep things simple and opted to stay with the automatic system and linked manual volume control.  The audiologist noted that the Veteran initially needed to turn up the volume two steps and then the Veteran reported that everything sounded good.

In a March 2013 VA audiology note, the audiologist noted that the Veteran complained of hearing aid problems.  He reported that the gain on his hearing aid decreased suddenly.  A listening check revealed that both hearing aids were in good working condition.  The audiologist counseled the Veteran regarding program button function, specifically automatic program and mute.

In January 2014, VA issued the Veteran new hearing aids.  In a January 2014 VA audiology note, the audiologist noted that otoscopy revealed clear ear canals bilaterally.  The Veteran denied having any ear pain, pressure, or drainage.  The audiologist noted that the Veteran had an established sensorineural hearing loss with poor word recognition in the right ear.  The audiologist also rechecked the Veteran's hearing thresholds and noted that there were no significant changes.  

A September 2014 VA audiology note indicated that the volume control on the Veteran's left ear hearing aid was missing.  A replacement part was ordered, and the Veteran was instructed on how to replace the missing part.

During the July 2015 hearing, the Veteran testified that he needed to look directly at someone speaking to him because he could barely hear what anyone was saying.  He stated, "I just hear, I can hear you talking, but I can't distinguish anything."  He stated that, out in public or at meetings in a group of two or more people, he was unable to talk with people because he was unable to understand what they were saying.  The Veteran's wife stated that, if they were in a group setting, she had to make sure that the Veteran was looking at whoever is speaking so he knows that they are speaking to him.  She noted that he was unable to hear anyone standing behind him.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased rating for his service-connected bilateral hearing loss.

Initially, the Board notes that the adjudication of this issue has been made significantly more difficult by the Veteran's failure to report for a VA examination.  The VA examination may have provided evidence to support the Veteran's claim for an increased rating, but due to his failure to report, the claim must be adjudicated based on the available evidence of record. See 38 C.F.R. § 3.655.  

The July 2011 VA examination results equate to Level II hearing impairment in the left ear. See 38 C.F.R. § 4.85, Table VIA. The examination report indicated that the Veteran was no longer being tested for right ear speech recognition due to his inability to distinguish words, and during the period on appeal, there are no speech recognition scores for the right ear.  However, even assuming that the Veteran actually had a 0 percent discrimination score (the lowest score possible), his audiometric tests at the July 2011 VA examination would equate to level XI in the right ear. Id.  When these values are applied to Table VII, a 10 percent evaluation is derived under the provisions of 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more or that pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz in either ear. Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable. See 38 C.F.R. § 4.86 (a), (b).  Moreover, even if applied, the July 2011 VA examination results would still only result in a 10 percent rating (Level III hearing in left ear and Level IV hearing in the right ear).

In the December 2011 SOC, the AOJ indicated that evidence from a March 2008 VA examination documented speech recognition scores of 80 percent in the left ear and 16 percent in the right ear.  The AOJ determined that it was "highly unlikely" that the Veteran's hearing had improved and that using the standard criteria and tables to evaluate his bilateral hearing loss would be both detrimental and unfair to the Veteran.  Therefore, the AOJ used the Veteran's speech recognition scores from the March 2008 VA examination to determine that the Veteran warranted a 30 percent evaluation and no higher for his service-connected bilateral hearing loss.  The Board notes that, even using the March 2008 speech discrimination scores with the July 2011 puretone thresholds (Level XI hearing in the right ear and Level IV hearing in the left ear), an evaluation in excess of 30 percent would still not be warranted.

The Board has carefully reviewed the record in its entirety, but finds no other probative evidence of record showing that the Veteran's bilateral hearing loss disability is more severe for compensation purposes than demonstrated on the VA audiological evaluation discussed above.  

The Board has considered the evidence of record showing that the Veteran has difficulty discerning words and hearing voices, particularly if background noise is present.  Although the Board finds his statements to be credible, it finds that these factors do not provide sufficient evidence on which to award a higher rating for bilateral hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  For these reasons and bases, the Board finds that the preponderance of the evidence is against an increased schedular rating for bilateral hearing loss.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which primarily consist of difficulty hearing.  As discussed above, such symptoms are contemplated by the schedular criteria set forth in the applicable diagnostic code.  

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found, through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An evaluation in excess of 30 percent for bilateral hearing loss is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


